DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2016/0001551) (hereinafter Chen et al.).
Regarding Claim 9, Chen et al. teaches a method of forming a fluidic device (100, Fig. 1), the method comprising: applying a molding compound on a structure (see Figs. 1-3) comprising sacrificial traces (see Figs. 1-3 to form a molded package (see Figs. 1-3) [Paragraphs 0018-0031]; removing a portion of the molded package (see Figs. 1-3) [Paragraphs 0028-0031];  and removing the sacrificial traces (see Figs. 1-3) to form embedded fluidic channels (112, Figs. 1-3) within the molded package (see Figs. 1-3) [Paragraphs 0018-0031] .
Regarding Claim 12, Chen et al. teaches the method comprising: attaching a fluidic die (100) to a first surface of the molded package (see Figs. 1-3) using a thin adhesive compound layer, apertures of the fluidic die (100) corresponding to the embedded fluidic channels (112) of the molded package [Paragraphs 0018-0031]; and attaching a fluidic fan-out structure (see Figs. 1-3) to a second surface of the molded package, fan-out fluid through holes (see Figs. 1-3) of the fluidic fan-out structure (see Figs. 1-3) corresponding to the embedded fluidic channels (112) of the molded package, fluid paths (see Figs. 1-3) being defined through the fan-out fluid through holes (see Figs. 1-3), embedded fluidic channels (112), and apertures (see Figs. 1-3) [Paragraphs 0018-0031].
Allowable Subject Matter
Claims 1-8 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The primary reason for the allowance of claims 1-8 is the inclusion of the limitation a fluid device that includes fluidic channels with a first dimension between ten µm to two hundred µm or less; and a fluidic die, a molded structure, and a fan-out structure configured such that a first fluidic channel is in fluid communication with an aperture for the fluidic die at a first extremity and in fluid communication with a fan-out fluid through hole of the fluidic fan-out structure at a second extremity.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	
Claims 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 10-11 is the inclusion of the method of forming a fluidic device that includes the method steps of applying sacrificial traces comprising copper to a support layer, and removing the sacrificial traces comprises etching the copper based sacrificial traces.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 13 is the inclusion of the method of forming a fluidic device that includes the method steps of wherein applying a molding compound on a structure comprising sacrificial traces comprises applying the molding compound on a lead frame structure.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 14 is the inclusion of the method of forming a fluidic device that includes the method steps of wherein applying a molding compound on a structure comprising sacrificial traces comprises applying the molding compound on a structure with thermo-electric traces, wherein applying a photoresist layer to protect the thermo-electric traces while the sacrificial traces are removed.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 15 is the inclusion of the limitation a fluidic ejection device that includes microfluidic channels having a width between ten µm and fifty µm and a height of between one hundred µm and four hundred µm.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853